 



DEBT CONVERSION AGREEMENT

 

This Debt Conversion Agreement (the “Agreement”) is entered into effective as of
as of August 30, 2017 by and between Tauriga Sciences Inc. a Delaware
corporation (“Investor”) and Honeywood LLC, a California Limited Liability
Company, (the “Company”), with reference to the following facts:

 

WHEREAS, Investor has loaned certain funds to the Company as described in the
Loan Agreement and Security Agreement and Secured Promissory Note dated
September 24, 2014 (the “Loan Agreement”), of which the Company and Investor
desire to convert $175,000 plus accrued and unpaid interest through the date
hereof (the “Debt”), into Membership Interest of the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Investor and the Company agree as follows:

 

1. Conversion to Membership Interest. Effective as of August 1, 2017, the
$170,000 Debt shall be converted into a five percent (5%) Membership Interest of
Company. Upon execution of this Agreement, the Company shall record Investor as
a 5% Membership Owner in its Operating Agreement, and the Investor shall
acknowledge the repayment of $175,000 under the Loan Agreement.

 

2. Investor Representations. The Company is issuing the Membership Interest to
Investor in reliance upon the following representations made by Investor:

 

(a) Investor acknowledges and agrees that the Membership Interest is
characterized as “restricted securities” under the Securities Act of 1933 (as
amended and together with the rules and regulations promulgated thereunder, the
“Securities Act”) and that, under the Securities Act and applicable regulations
thereunder, such securities may not be resold, pledged or otherwise transferred
without registration under the Securities Act or an exemption therefrom.
Investor acknowledges and agrees that (i) the Membership Interest is being
offered in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, and the Membership Interest has not
been registered under the Securities Act, and (ii) such interest may be offered,
resold, pledged or otherwise transferred only in a transaction registered under
the Securities Act, or meeting the requirements of Rule 144, or in accordance
with another exemption from the registration requirements of the Securities Act
(and based upon an opinion of counsel if the Company so requests) and in
accordance with any applicable securities laws of any State of the United States
or any other applicable jurisdiction.

 

(b) Investor acknowledges and agrees that: (a) the Membership Interest has not
been registered under the Securities Act, or under any state securities laws,
and are being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering; (b) Investor is acquiring the
Membership Interest solely for its own account for investment purposes, and not
with a view to the distribution thereof in a transaction that would violate the
Securities Act or the securities laws of any State of the United States or any
other applicable jurisdiction; (c) Investor is a sophisticated purchaser with
such knowledge and experience in business and financial matters that it is
capable of evaluating the merits and risks of purchasing the Membership
Interest; (d) Investor has had the opportunity to obtain from the Company such
information as desired in order to evaluate the merits and the risks inherent in
holding Membership Interest; (e) Investor is able to bear the economic risk and
lack of liquidity inherent in holding the Membership Interest; (f) Investor is
an “accredited investor” within the meaning of Rule 501(a) under the Securities
Act; and (g) and (g) Investor either has a pre-existing personal or business
relationship with the Company or its officers, directors or controlling persons,
or by reason of Investor’s business or financial experience, or the business or
financial experience of their professional advisors who are unaffiliated with
and who are not compensated by the Company, directly or indirectly, have the
capacity to protect their own interests in connection with the purchase of the
Membership Interest.

 

1 of 3

 

 

(d) Investor’s investment in the Company pursuant to this Membership Interest is
consistent, in both nature and amount, with Investor’s overall investment
program and financial condition.

 

3. Miscellaneous.

 

(a) This Agreement shall be construed and enforced in accordance with the laws
of the State of California.

 

(b) This Agreement constitutes the entire agreement between the parties and
supersedes all prior oral or written negotiations and agreements between the
parties with respect to the subject matter hereof. No modification, variation or
amendment of this Agreement (including any exhibit hereto) shall be effective
unless made in writing and signed by both parties.

 

(c) Each party to this Agreement hereby represents and warrants to the other
party that it has had an opportunity to seek the advice of its own independent
legal counsel with respect to the provisions of this Agreement and that its
decision to execute this Agreement is not based on any reliance upon the advice
of any other party or its legal counsel. Each party represents and warrants to
the other party that in executing this Agreement such party has completely read
this Agreement and that such party understands the terms of this Agreement and
its significance. This Agreement shall be construed neutrally, without regard to
the party responsible for its preparation.

 

(d) Each party to this Agreement hereby represents and warrants to the other
party that (i) the execution, performance and delivery of this Agreement has
been authorized by all necessary action by such party; (ii) the representative
executing this Agreement on behalf of such party has been granted all necessary
power and authority to act on behalf of such party with respect to the
execution, performance and delivery of this Agreement; and (iii) the
representative executing this Agreement on behalf of such party is of legal age
and capacity to enter into agreements which are fully binding and enforceable
against such party.

 

(e) This Agreement may be executed in any number of counterparts and may be
delivered by facsimile transmission, all of which taken together shall
constitute a single instrument.

 

2 of 3

 

 

This Agreement is entered into and effective as of the date first written above.

 

COMPANY:   INVESTOR:       Honeywood LLC   Tauriga Sciences Inc.         By: /s/
Daniel Kosmal   /s/ Seth Shaw   Daniel Kosmal, CEO   Seth Shaw, CEO

 

3 of 3

 

 